OMB APPROVAL OMB Number:3235-0059 Expires:January 31, 2008 Estimated average burden hours per response14 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant: X Filed by a Party other than the Registrant: Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) X Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Caterpillar Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SEC 1913 (04-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. dams Street Peoria, Illinois61629 Notice of Annual Meeting of Stockholders Wednesday, June 10, 1:30 p.m.— Central Daylight Time Northern Trust Building 50 South LaSalle Street Chicago, Illinois May 1, 2009 Fellow stockholder: On behalf of the board of directors, you are cordially invited to attend the 2009 Caterpillar Inc. annual meeting of stockholders (annual meeting) to: § Elect directors. § Ratify Independent Registered Public Accounting Firm. § Act on stockholder proposals, if properly presented. § Conduct any other business properly brought before the meeting. We have elected to furnish materials for the 2009 annual meeting to stockholders via the Internet.We believe the use of the Securities and Exchange Commission e-proxy rule will expedite stockholders’ receipt of the 2009 proxy materials, lower the costs and reduce the environmental impact of our annual meeting.On May 1, 2009, we mailed a notice to most stockholders containing instructions on how to access the proxy materials and to vote online.All other stockholders were sent a copy of the proxy materials by mail or e-mail.See page 1 of this proxy statement for more information on e-proxy and instructions on how you can (i)receive a paper copy of the proxy materials if you received a notice by mail, or (ii)elect to receive your proxy materials over the Internet or by e-mail, if you received them by mail this year. You must have an admission ticket to attend the annual meeting.Procedures for requesting the admission ticket are detailed on page 61 of this proxy statement.Attendance and voting is limited to stockholders of record at the close of business on April 13, 2009. Sincerely yours, James W. Owens Chairman Table of Contents PART ONE – Information about E-proxy, Meeting Attendance and Voting Matters Internet Availability of Proxy Materials Frequently Asked Questions regarding Meeting Attendance and Voting PART TWO – Corporate Governance Information Corporate Governance Guidelines Composition of the Board Related Party Transaction Approval Process Director Independence Determinations Board Meetings, Communications and Committees Communication with the Board Code of Ethics Audit Committee Report Audit Fees and Approval Process Governance Committee PART THREE – Proposals to be Voted on at the 2009 Annual Meeting Company Proposals Proposal 1 – Election of Directors Proposal 2 – Ratification of Independent Registered Public Accounting Firm Stockholder Proposals Proposal 3 – Annual Election of Directors Caterpillar Response Proposal 4 – Director Election Majority Vote Standard Caterpillar Response Proposal 5 – Report on Foreign Military Sales Caterpillar Response Proposal 6 – Adopt Simple Majority Vote Standard Caterpillar Response Proposal 7 – Independent Compensation Consultant Caterpillar Response Proposal 8 – Independent Chairman of the Board Caterpillar Response Proposal 9 – Report on Lobbying Priorities Caterpillar Response PART FOUR – Other Important Information Persons Owning More than Five Percent of Caterpillar Common Stock Caterpillar Common Stock Owned by Executive Officers and Directors Compensation Compensation Discussion and Analysis Executive Compensation Tables Director Compensation Compensation Committee Report Other Matters Section 16(a) Beneficial Ownership Reporting Compliance Matters Raised at the Meeting not Included in this Statement Admission & Ticket Request Procedure PART ONE—Information about E-proxy, Meeting Attendance and Voting Matters Internet Availability of Proxy Materials As permitted by e-proxy rules adopted by the Securities and Exchange Commission (SEC), Caterpillar Inc. (Caterpillar, the company or we or us) is providing, in most cases, the proxy materials for its 2009 annual meeting electronically via the Internet.On May 1, 2009, we initiated delivery of proxy materials to our stockholders of record as of the close of business on April 13, 2009 one of three ways: 1) a notice containing instructions on how to access proxy materials via the Internet (notice), 2) paper copy mailing or 3) e-mail distribution.If you received a notice, you will not receive a printed copy of the proxy materials in the mail.Instead, the notice provides instructions on how to access the proxy materials and to vote online or by telephone.If you received a notice by mail and would like to receive a printed copy of the proxy materials or elect to receive the materials via e-mail in the future, please follow the instructions included in the notice.If you received a printed copy of proxy materials by mail and would like to register to receive a notice of proxy materials or an e-mail regarding availability of proxy materials in the future, you can do so by any of the following methods: § Internet – Access the Internet and go to www.eproxyaccess.com/cat2009. § Telephone – From within the United States or Canada, call us free of charge at 1-888-216-1280. § E-mail – Send us an e-mail at cat@eproxyaccess.com, using the control number on the card as the subject line, and indicate whether you wish to receive a paper or e-mail copy of the proxy materials and whether your request is for this meeting only or all future meetings. Frequently Asked Questions regarding Meeting Attendance and Voting Q: Why am I receiving this proxy statement? A: You have received these proxy materials because Caterpillar’s board of directors (board) is soliciting your proxy to vote your shares at the annual meeting.This proxy statement includes information that we are required to provide to you under SEC rules and is designed to assist you in voting your shares. Q: What is e-proxy and why did Caterpillar choose to use it this year? A: SEC rules allow companies to choose the method for delivery of proxy materials to stockholders.For most stockholders, we have elected to mail a notice regarding the availability of proxy materials rather than sending a full set of these materials in the mail.Utilizing this method of delivery will expedite receipt of proxy materials by our stockholders and lower the costs and reduce the environmental impact of our annual meeting. Q: Why didn’t I receive an annual report or sustainability report with my proxy materials? A: Our 2008 annual report and 2008 sustainability report are available exclusively online (www.CAT.com/investor).The online, interactive format of the reports furthers our efforts to lower costs and reduce the environmental impact of our annual meeting.Complete financial statements, financial statement notes and management’s discussion and analysis for 2008 are included in the proxy materials as an appendix to the proxy statement. Page 1 Q: Who can attend the annual meeting? A: Anyone wishing to attend the annual meeting must have an admission ticket issued in his or her name.Admission is limited to: § Stockholders of record on April 13, 2009 and one immediate family member. § Authorized proxy holder of a stockholder of record. § Authorized representative of a stockholder of record who has been designated to present a stockholder proposal. You must provide evidence of your ownership of shares with your ticket request.The requirements for obtaining an admission ticket are specified in the “Admission & Ticket Request Procedure” on page 61.Notwithstanding the above, members of the media and analysts are permitted to attend the annual meeting pursuant to the directions provided in the “Admission & Ticket Request Procedure” on page 61. Q: What is a stockholder of record? A: A stockholder of record or registered stockholder is a stockholder whose ownership of Caterpillar stock is reflected directly on the books and records of our transfer agent, BNY Mellon Shareowner Services (transfer agent).If you hold stock through a bank, broker or other intermediary, you hold your shares in “street name” and are not a stockholder of record. For shares held in street name, the stockholder of record is your bank, broker or other intermediary.Caterpillar only has access to ownership records for the registered shares.So, if you are not a stockholder of record, the company needs additional documentation to evidence your stock ownership as of the record date – such as a copy of your brokerage account statement, a letter from your broker, bank or other nominee or a copy of your voting instruction card. Q: When is the record date and who is entitled to vote? A: The board set April 13, 2009 as the record date for the 2009 annual meeting.Holders of Caterpillar common stock on that date are entitled to one vote per share.As of April 13, 2009, there were 601,751,560 shares of Caterpillar common stock outstanding. A list of all registered stockholders will be available for examination by stockholders during normal business hours at dams Street, Peoria, Illinois 61629, at least ten days prior to the annual meeting and will also be available for examination at the annual meeting. Q: How do I vote? A: You may vote by any of the following methods: § In person – stockholders of record and stockholders with shares held in street name that obtain an admission ticket (following the specified procedure) and attend the meeting will receive a ballot for voting.If you hold shares in street name, you must also obtain a legal proxy from your broker to vote in person at the meeting and submit it along with your ballot. § By mail– signing and returning the proxy and/or voting instruction card provided. § By phone or via the Internet – following the instructions on your notice card, proxy and/or voting instruction card or e-mail notice. If you vote by phone or the Internet, please have your notice, proxy and/or voting instruction card available.The control number appearing on your notice or card is necessary to process your vote.A phone or Internet vote authorizes the named proxies in the same manner as if you marked, signed and returned the card by mail. Page 2 Q: How can I authorize someone else to attend the meeting or vote for me? A: Stockholders of record can authorize someone other than the individual(s) named on the proxy and/or voting instruction card to vote on their behalf by crossing out the individual(s) named on the card and inserting the name of the individual being authorized or by providing a written authorization to the individual being authorized to attend or vote. Street name holders can contact their broker to obtain documentation with authorization to attend or vote at the meeting. To obtain an admission ticket for an authorized proxy representative, see the requirements specified in the “Admission & Ticket Request Procedure” on page 61. Q: How can I change or revoke my vote? A: For stockholders of record: You may change or revoke your vote by submitting a written notice of revocation to Caterpillar Inc. c/o the Corporate Secretary at dams Street, Peoria, Illinois 61629 or by submitting another vote on or before June 10, 2009 (including a vote via the Internet or by telephone).For all methods of voting, the last vote cast will supersede all previous votes. For holders in street name: You may change or revoke your voting instructions by following the specific directions provided to you by your bank or broker. Q: Is my vote confidential? A: Yes. Proxy cards, ballots, Internet and telephone votes that identify stockholders are kept confidential.There are exceptions for contested proxy solicitations or when necessary to meet legal requirements.Innisfree M&A, the independent proxy tabulator used by Caterpillar, counts the votes and acts as the inspector of election for the annual meeting. Q: What is the quorum for the meeting? A: A quorum of stockholders is necessary to hold a valid meeting.For Caterpillar, at least one-third of all stockholders must be present in person or by proxy at the annual meeting to constitute a quorum.Abstentions and broker non-votes are counted as present for establishing a quorum.A broker non-vote generally occurs when a nominee (such as broker) holding shares for a beneficial owner does not receive instructions from the beneficial owner on how to vote on a discretionary matter. Because the nominee does not have discretionary voting power (as provided under New York Stock Exchange (NYSE) rules), he or she will not be able to vote on the matter. Q: What vote is necessary for action to be taken on proposals? A: Directors are elected by a plurality vote of the shares present at the meeting, meaning that director nominees with the most affirmative votes are elected to fill the available seats.All other actions presented for a vote of the stockholders at the 2009 annual meeting require an affirmative vote of the majority of shares present or represented at the meeting.Abstentions and broker non-votes have the effect of a vote against matters other than director elections. Votes submitted by mail, telephone or Internet will be voted by the individuals named on the card (or the individual properly authorized) in the manner indicated.If you do not specify how you want your shares voted, they will be voted in accordance with management’s recommendations.If you hold shares in more than one account, you must vote each proxy and/or voting instruction card you receive to ensure that all shares you own are voted. Q: When are stockholder proposals due for the 2010 annual meeting? A: To be considered for inclusion in the company’s 2010 proxy statement, stockholder proposals must be received in writing no later than January 1, 2010.Stockholder proposals should be sent to Caterpillar Inc. by mail c/o the Corporate Secretary at dams Street, Peoria, Illinois 61629.Additionally, we request that you also forward all stockholder proposals via facsimile to the following facsimile number:309-494-1467. Page 3 Q: What does it mean if I receive more than one proxy card? A: Whenever possible, registered shares and plan shares for multiple accounts with the same registration will be combined into the same card.Shares with different registrations cannot be combined and as a result, the stockholder may receive more than one proxy card.For example, registered shares held individually by John Smith will not be combined on the same proxy card as registered shares held jointly by John Smith and his wife. Street shares are not combined with registered or plan shares and may result in the stockholder receiving more than one proxy card.For example, street shares held by a broker for John Smith will not be combined with registered shares for John Smith. If you hold shares in more than one account, you must vote for each notice, proxy and/or voting instruction card or e-mail notification you receive that has a unique control number to ensure that all shares you own are voted. If you receive more than one card for accounts that you believe could be combined because the registration is the same, contact our stock transfer agent (for registered shares) or your broker (for street shares) to request that the accounts be combined for future mailings. Q: Who pays for the solicitation of proxies? A: Caterpillar pays the cost of soliciting proxies.Proxies will be solicited on behalf of the board.This solicitation is being made by mail, but also may be made by telephone or in person.We have hired Innisfree M&A Incorporated for $15,000, plus out-of-pocket expenses, to assist in the solicitation.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for sending proxy materials to stockholders and obtaining their votes. Q: Are there any matters to be voted on at the meeting that are not included in this proxy statement? A: We do not know of any matters to be voted on by stockholders at the meeting other than those discussed in this proxy statement.If any other matter is properly presented at the annual meeting, proxy holders will vote on the matter in their discretion. Under Caterpillar bylaws, a stockholder may bring a matter to vote at the annual meeting by giving adequate notice to Caterpillar Inc. by mail c/o the Corporate Secretary at dams Street, Peoria, Illinois 61629.To qualify as adequate, the notice must contain information specified in our bylaws and be received by us not less than 45 days nor more than 90 days prior to the annual meeting.However, if less than 60 days notice of the annual meeting date is given to stockholders, notice of a matter to be brought before the annual meeting may be provided to us up to the 15th day following the date the notice of the annual meeting was provided. Q: Can I submit a question in advance of the annual meeting? A: Stockholders wishing to submit a question for consideration in advance of the annual meeting may do so by sending an e-mail to the Corporate Secretary at Directors@CAT.com or by mail to Caterpillar Inc. c/o the Corporate Secretary at dams Street, Peoria, Illinois 61629.At the annual meeting, the chairman will alternate taking live questions with questions submitted in advance, if any. Page 4 PART TWO—Corporate Governance Information Corporate Governance Guidelines Our board has adopted Guidelines on Corporate Governance Issues (corporate governance guidelines), which are available on our Internet site (www.CAT.com/governance) and also available in print upon written request to Caterpillar Inc. c/o the Corporate Secretary at dams Street, Peoria, Illinois 61629.The corporate governance guidelines reflect the board’s commitment to oversee the effectiveness of policy and decision-making both at the board and management level, with a view to enhancing stockholder value over the long term. Composition of the Board Structure As of the date of this proxy statement, our board consists of 14 directors and is divided into three classes for election purposes.One class is elected at each annual meeting to serve for a three-year term.With the exception of the Chairman, all directors are independent as determined under NYSE listing standards and the categorical standards described under “Director Independence Determinations” on page 7. Directors elected at the 2009 annual meeting will hold office for a three-year term expiring at the 2012 annual meeting.Directors in the other two classes will continue in office for the remainder of their terms.See pages 15 and 16 for proposal information regarding directors up for election this year. If a nominee is unavailable for election, proxy holders will vote for another nominee proposed by the board or, as an alternative, the board may reduce the number of directors to be elected at the meeting. At the April 2009 board meeting, the board elected, effective June 1, 2009, Ambassador Susan C. Schwab as a director of the company.Ambassador Schwab will be appointed to a board committee at a future board meeting. Upon the effective date of her directorship, Ambassador Schwab will be a Class III director, and her business experience and current directorships, if any, are provided with her description as a Class III director below. Upon the effective date of Ms. Schwab's election, the board will have 15 directors. The current composition of the board classes is as follows: Class I – Directors with terms expiring in 2011 § W. FRANK BLOUNT, 70, Chairman and CEO of JI Ventures, Inc. (venture capital).Other directorships: Alcatel-Lucent S.A.; Entergy Corporation; and KBR, Inc.Mr. Blount has been a director of the company since 1995. § JOHN R. BRAZIL, 63, President of Trinity University (San Antonio, Texas).Dr. Brazil has been a director of the company since 1998. § EUGENE V. FIFE, 68, Managing Principal of Vawter Capital LLC (private investment).Mr. Fife served as the interim CEO and President of Eclipsys Corporation (healthcare information services) from April to November of 2005.He currently serves as the non-executive Chairman of Eclipsys Corporation.Mr. Fife has been a director of the company since 2002. § GAIL D. FOSLER, 61, President and Trustee of The Conference Board (research and business membership).Prior to her current position, Ms. Fosler served as Executive Vice President, Senior Vice President and Chief Economist of The Conference Board.Other directorship:Baxter International Inc.Ms. Fosler has been a director of the company since 2003. § PETER A. MAGOWAN, 67, former President and Managing General Partner of the San Francisco Giants (major league baseball team).Mr. Magowan has been a director of the company since 1993. Page 5 Class II – Directors nominated for election this year § DANIEL M. DICKINSON, 47, Managing Partner of Thayer|Hidden Creek (private equity investment).Other directorship:BFI Canada Ltd.Mr. Dickinson has been a director of the company since 2006. § DAVID R. GOODE, 68, former Chairman, President and CEO of Norfolk Southern Corporation (holding company engaged principally in surface transportation).Other directorships: Delta Air Lines, Inc. and Texas Instruments Incorporated.Mr. Goode has been a director of the company since 1993. § JAMES W. OWENS, 63, Chairman and CEO of Caterpillar Inc. (machinery, engines and financial products).Prior to his current position, Mr. Owens served as Vice Chairman and as Group President of Caterpillar.Other directorships:Alcoa Inc. and International Business Machines Corporation.Mr. Owens has been a director of the company since 2004. § CHARLES D. POWELL, 67, Chairman of Capital Generation Partners (asset and investment management), LVMH Services Limited (luxury goods) and Magna Holdings (real estate investment).Prior to his current positions, Lord Powell was Chairman of Sagitta Asset Management Limited (asset management).Other directorships: Hongkong Land Holdings Limited; LVMH Moet-Hennessy Louis Vuitton; Mandarin Oriental International Ltd.; Textron Corporation; Schindler Holding Ltd.; and Yell Group plc.Lord Powell has been a director of the company since 2001.Consistent with the company’s corporate governance guidelines requiring directors to serve on no more than five public company boards in addition to the company’s board, on March 29, 2009 Charles Powell tendered notice of his resignation as a member of the Yell Group plc board of directors,effective July 24, 2009. § JOSHUA I. SMITH, 68, Chairman and Managing Partner of the Coaching Group, LLC (management consulting).Other directorships: Comprehensive Care Corporation, Federal Express Corporation and The Allstate Corporation.Mr. Smith has been a director of the company since 1993. Class III – Directors with terms expiring in § JOHN T. DILLON, 70, former Chairman and CEO of International Paper (paper and forest products).Mr. Dillon serves as Vice Chairman of Evercore Capital Partners (advisory and investment firm) and Senior Managing Director of the firm's investment activities and private equity business.Other directorships: E. I. du Pont de Nemours and Company and Kellogg Co.Mr. Dillon has been a director of the company since 1997. § JUAN GALLARDO, 61, Chairmanof Grupo Embotelladoras Unidas S.A. de C.V. (bottling).Former Vice Chairman of Home Mart de Mexico, S.A. de C.V. (retail trade), former Chairman of Grupo Azucarero Mexico, S.A. de C.V. (sugar mills) and former Chairman of Mexico Fund Inc. (mutual fund).Other directorships: Grupo Mexico, S.A. de C.V. and Lafarge S.A.Mr. Gallardo has been a director of the company since 1998. § WILLIAM A. OSBORN, 61, Chairman and former CEO of Northern Trust Corporation (multibank holding company) and The Northern Trust Company (bank).Other directorship: Abbott Laboratories.Mr. Osborn has been a director of the company since 2000. § EDWARD B. RUST, JR., 58, Chairman, President and CEO of State Farm Mutual Automobile Insurance Company (insurance). He is also President and CEO of State Farm Fire and Casualty Company, State Farm Life Insurance Company and other principal State Farm affiliates as well as Trustee and President of State Farm Mutual Fund Trust and State Farm Variable Product Trust.Other directorships:Helmerich & Payne, Inc. and The McGraw-Hill Companies, Inc.Mr. Rust has been a director of the company since 2003. § SUSAN C. SCHWAB (effective June 1, 2009), 54, Professor, University of Maryland School of Public Policy. Prior to her current position, Ambassador Schwab held various positions including United States Trade Representative (member of the President’s cabinet), Deputy United States Trade Representative and President and Chief Executive Officer of the University System of Maryland Foundation and Vice-Chancellor of Advancement, University System of Maryland. Page 6 Related Party Transaction Approval Process Caterpillar’s board adopted a written process governing the approval of related party transactions for directors and certain officers in April 2007.Under the process, all related party transactions are to be approved in advance by the Governance Committee.A related party includes directors and executive officers and their immediate family members. Prior to entering into such a transaction, the applicable director or officermust submit a form to the company’s General Counsel providing the details of the proposed transaction including whether:(i) the aggregate amount involved will or may be expected to exceed $120,000 in any calendar year; (ii) the company is a party; and(iii) the related person or his or her immediate family member has or will have a direct or indirect interest (other than solely as a result of being a director or a less than 10 percent beneficial owner of an entity involved in the transaction).The General Counsel will then evaluate, based on the facts and circumstances of the transaction, whether the related person has a direct or indirect material interest in the transaction.If so, the General Counsel will submit the matter to the Governance Committee for it to consider the following: § The nature of the related person’s interest in the transaction. § The material terms of the transaction, including, without limitation, the amount and type of transaction. § The importance of the transaction to the related person. § The importance of the transaction to the company. § Whether the transaction would impair the judgment of the director or executive officer to act in the best interest of the company. § The alternatives to entering into the transaction. § Whether the transaction is on terms comparable to those available to third parties, or in the case of employment relationships, to employees generally. § The potential for the transaction to lead to an actual or apparent conflict of interest and any safeguards imposed to prevent such actual or apparent conflicts. § The overall fairness of the transaction to the company. There were no transactions reported under the process for 2008. However, the Governance Committee did consider long-term transactions/relationships between the company and The Conference Board, for which Ms. Fosler is the president and trustee, The Northern Trust Company, for which Mr. Osborn is chairman and LSV Asset Management, for which Mr. Owens’ son is a partner.On each occasion, the Governance Committee concluded that Ms. Fosler, Mr. Osborn and Mr.
